


Exhibit 10.2(b)


Schedule identifying Split-Dollar Agreements covering executive officers
of The Park National Bank who are also directors and executive officers
of Park National Corporation, which Split-Dollar Agreements
are identical to the Split-Dollar Agreement, dated
May 17, 1993, between William T. McConnell and The Park National Bank


The following individuals entered into the Split-Dollar Agreements identified
below, which Split-Dollar Agreements are identical to the Split-Dollar
Agreement, dated May 17, 1993, between William T. McConnell, who is a director
of each of Park National Corporation (“Park”) and The Park National Bank (“Park
National Bank”), and Park National Bank, filed as Exhibit 10(f) to Park’s Annual
Report on Form 10-K for the fiscal year ended December 31, 1993 (File No.
0-18772):




Name and Positions Held With Park and Park National Bank
 
Date of Split- Dollar Agreement
 
Subsidiary of Park which is Party to Split-Dollar Agreement
 
 
 
 
 
C. Daniel DeLawder - Chairman of the Board and a director of Park; Chairman of
the Board, a director and a full-time executive employee of Park National Bank
 
May 26, 1993
 
Park National Bank
 
 
 
 
 
David L. Trautman - President, Chief Executive Officer and a director of Park;
President, Chief Executive Officer and a director of Park National Bank
 
September 23, 1993
 
Park National Bank









